         Case 1:16-cv-02800-AKH Document 12 Filed 07/08/20 Page 1 of 2
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------- - ------------------------x

UNITED STATES OF AMERICA,

                         Plaintiff,
                                                                JUDGMENT OF FORFEITURE
                       -v.-
                                                                 16 Civ. 2800 (AKH)
CERTAIN FUNDS ON DEPOSIT INVARIOUS
ACCOUNTS DETAILED HEREIN, AND ALL
FUNDS TRACEABLE THERETO,

                    Defendant-in-rem.

- - - - ------------ - --- ----- - ----------- - x


                WHEREAS, on or about February 25, 2016, the United States commenced an in

 rem forfeiture action by the filing of a Verified Complaint (the "Verified Complaint") seeking the

 forfeiture of the above captioned Defendant in-rem as property involved in international money

 laundering and the fruits of transnational organized crime, including, inter alia, the following

 account:

                    a. Any and all funds including but not Limited to €6 l,000.00 in Euros on
                       deposit in account number HU94107001100954370250000005, in the
                       name of "Avikom Ltd" at CIB Bank ZRT, Hungary, and all funds traceable
                       thereto ("Subject Account-14");

                WHEREAS, notice of the Verified Complaint against the Defendant-in-rem was

 posted on the official government internet site, www.forfeiture.gov, for at least 30 consecutive

 days, beginning on or about April 21, 2016, and continuing through May 20, 2016, and proof of

 such publication was filed with the Clerk of this Court on July 22, 2016 (D.E. 3);

                WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

 forfeiture specified the Defendant-in-rem and the intent of the United States to forfeit and dispose

 of the Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate
                                                    2
       Case 1:16-cv-02800-AKH Document 12 Filed 07/08/20 Page 2 of 2
the validity of their alleged legal interest in the Defendant-in-rem, within sixty days from the first

day of publication of the Notice on the official government internet site;

                WHEREAS, on or about June 27, 2017, notice of the Verified Complaint was

delivered by personal service to Avikom, Ltd ("Avikom"), c/o Dr. Laszlo Wolf, Zalaszentgyorgy,

Hungary, 8994.

                WHEREAS, Avikom is the only individual or entity known to the Government to

have a potential interest in the Subject Account-14; and

                WHEREAS, no claims or answers have been filed or made in this action and no

other parties have appeared to contest the action, and the requisite time periods in which to do so,

as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement

Rules for Admiralty or Maritime Claims and Asset Fo1feiture Claims, have expired;

                IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

                1.    Subject Account-14 shall be, and the same hereby is foneited to the

Plaintiff United States of America.

                2.    The United States Marshals Service (or its designee) shall dispose of the

Subject Account-14, according to law.

                3.    The Clerk of the Court shall forward four certified copies of this Judgment

of Forfeiture to Assistant United States Attorney, Alexander J. Wilson, Co-Chief of the Money

Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's Plaza, New York,

New York, 10007.

Dated: New York, New York
       tfa,_, 2020
        July8
                                              SZILRE'/4.           ~
                                              THE HONORABLE ALVINK. HELLERSTEIN
                                                                                 c:s-
                                              UNITED STATES DISTRICT JUDGE




                                                 3
